DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 05/26/2020 and 11/17/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the front cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is rejected for depending on claim 16.
Claim 19 recites the limitation "the front cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7-9, 12, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okoshi et al. (US 20150072549 A1).
Consider claim 1, Okoshi discloses an electronic device (read as the device, par [0016]), comprising: 
a housing comprising an opening connected to an internal space of the electronic device; a tray socket connected to outside the electronic device through the opening in the internal space and comprising a tray reception space; a tray configured to be inserted into the tray reception 
wherein the tray comprises: a tray body comprising at least one space configured to receive at least one external component (read as a receiving space receiving the SIM card rested on the tray 30 is formed behind the insertion opening la, figure 2, par [0015]); and a tray cover comprising a pin insertion hole (read as pin receiving hole 34 into which the pin is inserted is formed in the tray 30, and an opening 11a receiving the pin is also formed in the body 11, figures 2 and 3, par [0020]); 
an eject bar movably disposed in a tray mounting direction or ejecting direction in the tray reception space and facing the pin insertion hole (read as a slider 13 extends in the inserting/ejecting directions (direction of arrows A-B), and is slidable on the body 11 in the inserting/ejecting directions (direction of arrow A-B), between the position shown in FIG. 2 and the position shown in FIG. 3. The slider 13 moves from the position shown in FIG. 2 to the position shown in FIG. 3 in the inserting direction (direction of arrow A) through a pushing operation using an external pin, figures 2 and 3, par [0019]); and 
a rotation lever configured to press the tray in the ejection direction based on pressing of the eject bar in the tray reception space (read as an eject lever 14 extends transversely in the inserting/ejecting direction (direction of arrow A-B), and is pivotally mounted at a central portion on the body 11, figures 2 and 3, par [0021]), 
wherein the eject bar is disposed at a position at least partially overlapping the tray body when viewed from above the tray socket (read as the slider 13 disposed at a position at least partially overlapping the tray 30 when viewed from above the tray socket when the whole card connector 1 is rotated 90 degrees so it is in vertical orientation, figures 2 and 3, par [0014] and [0019]-[0021]; note: the slider/eject bar overlaps the tray body or not when viewed from above depends on the orientation of the card connector/device).
Consider claim 2, as applied to claim 1 above, Okoshi discloses wherein the tray body comprises: a first surface comprising a first space configured to receive a first external component (read as right side surface comprising side space 90 of tray 30 configured to receive element 91 of opening part 11a, figure 3 of below) and a second space disposed within a specified proximity of the first space and in which the eject bar is movably disposed (read as side space 91 disposed within specified proximity of side space 90 and in which the slider 13 is movably disposed, figure 3 below); a second surface facing a direction opposite the first surface and comprising a third space configured to receive a second external component (read as left side surface of tray body facing a direction opposite of the right side surface and comprising a side space 100 configured to receive element 101 of house 10, figure 3 below); and a side surface enclosing a space between the first surface and the second surface (read as the top side surface 80, also there is a bottom side surface that is opposite of top side surface 80, are between right side surface and left side surface of the tray body, see figure 3 below), wherein the second space overlaps at least a portion of the third space, when viewed from above the first surface (read as side space 91 overlaps at least a portion of the side space 100, when viewed from above the left side surface when the whole card connector 1 is rotated 90 degrees so it is in vertical orientation, figures 2 and 3, par [0014] and [0019]-[0021]).

    PNG
    media_image1.png
    614
    620
    media_image1.png
    Greyscale


Consider claim 3, as applied to claim 2 above, Okoshi discloses wherein the second space overlaps at least a portion of the third space, when viewed from above the first surface (read as side space 91 overlaps at least a portion of the side space 100, when viewed from above the left side surface when the whole card connector 1 is rotated 90 degrees so it is in vertical orientation, figures 2 and 3, par [0014] and [0019]-[0021]).
claim 4, as applied to claim 2 above, Okoshi discloses wherein the first external component is smaller than the second external component (read as element 91 is smaller than element 101 as shown in figure 3 above when the whole card connector 1 is rotated 90 degrees so it is in vertical orientation, figures 2 and 3, par [0014] and [0019]-[0021]).
Consider claim 5, as applied to claim 2 above, Okoshi discloses a third external component at least partially overlapping the second external component in the third space (read as element 111 of housing 10 at least partially overlapping the element 101 as shown in figure 3 above when the whole card connector 1 is rotated 90 degrees so it is in vertical orientation, figures 2 and 3, par [0014] and [0019]-[0021]).
Consider claim 7, as applied to claim 1 above, Okoshi discloses wherein the rotation lever is disposed to rotate based on pressing of the eject bar (read as an eject lever 14 extends transversely in the inserting/ejecting direction (direction of arrow A-B), and is pivotally mounted at a central portion on the body 11; once the pin is inserted through the pin receiving hole 34 of the tray 30 and pushes the slider 13, the eject lever 14 is pushed by the slider 13 and pivoted counterclockwise, thereby ejecting the tray 30, figures 2 and 3, par [0021]).
Consider claim 8, as applied to claim 7 above, Okoshi discloses wherein the rotation lever comprises: a rotation shaft rotatably disposed in the tray socket in the tray reception space (read as the configuration of eject lever 14 as shown in figures 2 and 3, par [0019]-[0021]); a first end portion extending from the rotation shaft and disposed at an interference position based on movement of the eject bar (read as the right end of eject lever 14 that moves based on the push of the slider 13, figures 2 and 3, par [0019]-[0021]); and a second end portion extending from the rotation shaft and disposed at an interference position based on movement of the tray 
Consider claim 9, as applied to claim 8 above, Okoshi discloses wherein a second end portion of the rotation lever is configured to press the tray body in an ejecting direction of the tray, based on the eject bar being pressed by a tray ejecting pin inserted into the pin insertion hole (read as the left end of eject lever 14 pushes the tray 30 outward, figures 2 and 3, par [0019]-[0021]).
Consider claim 12, as applied to claim 1 above, Okoshi discloses wherein the at least one external component comprises at least one of a memory card, a subscriber identity module (SIM) card, or a user identity module (UIM) card (read as the SIM card, par [0014]).
Consider claim 16, as applied to claim 1 above, Okoshi discloses wherein the tray body comprises: a first surface comprising a first space facing the front cover (see 35 USC 112 rejection above) and configured to receive a first external component (read as right side surface comprising side space 90 of tray 30 configured to receive element 91 of opening part 11a, figure 3 of below) and a second space disposed within a specified proximity of the first space and in which the eject bar is movably disposed (read as side space 91 disposed within specified proximity of side space 90 and in which the slider 13 is movably disposed, figure 3 below); a second surface facing a direction opposite the first surface and comprising a third space configured to receive a second external component (read as left side surface of tray body facing a direction opposite of the right side surface and comprising a side space 100 configured to receive element 101 of house 10, figure 3 below); and a side surface enclosing a space between the first surface and the second surface (read as the top side surface 80, also there is a bottom side surface that is opposite of top side surface 80, are between right side surface and left side surface of the when the whole card connector 1 is rotated 90 degrees so it is in vertical orientation, figures 2 and 3, par [0014] and [0019]-[0021]).
Consider claim 17, as applied to claim 16 above, Okoshi discloses wherein the eject bar is disposed at a position overlapping the second space when viewed from above the first surface (read as slider 13 overlaps at least a portion of the side space 91, when viewed from above the left side surface when the whole card connector 1 is rotated 90 degrees so it is in vertical orientation, figures 2 and 3, par [0014] and [0019]-[0021]).
Consider claim 18, as applied to claim 16 above, Okoshi discloses wherein the tray socket comprises at least one lever guide protruding to the tray reception space, and the eject bar is configured to be moved by the lever guide (read as element 111 as shown in figure 3 above, par [0021]).
Consider claim 20, as applied to claim 1 above, Okoshi discloses wherein the pin insertion hole is configured to guide the tray ejecting pin to the opening (read as pin receiving hole 34 into which the pin is inserted is formed in the tray 30, and an opening 11a receiving the pin is also formed in the body 11, figures 2 and 3, par [0020]).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoshi et al. (US 20150072549 A1) in view of Ejiri (US 20150155651 A1).
Consider claim 6, as applied to claim 2 above, Okoshi discloses a latch from a side surface of the tray socket in a direction of the tray reception space, wherein the tray body is configured to engage the latch and at least one latching jaw disposed at the side surface, based on the tray being mounted in the electronic device (read as contacts 12 from a top side surface of body 11 (internal of housing 10) in the direction of the tray reception space, wherein the bottom side surface of the internal part 200 of the tray 30 and the SIM card are configured to engage the contacts 12 and at least the tipping part of the contacts 12 are disposed at the bottom surface of the internal part 200 of the tray 30 while the tray is being mounted/inserted, see figure 3 above, par [0014] and [0019]-[0021]) but does not specifically disclose the latch/contact 12 is protruding.
Nonetheless, in related art, Ejiri discloses Nonetheless, in related art, Ejiri discloses a similar tray type card connector comprising plurality of contacts 6 formed by punching and bending (protruding) a conductive metal plate material are incorporated into the base plate portion 12, figure 2, par [0045].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ejiri into the teachings of Okoshi for the purpose of providing stable engagement.
Consider claim 10, as applied to claim 1 above, Okoshi the claimed invention above but does not specifically disclose a first waterproof member disposed to enclose the tray body; and a second waterproof member disposed between the eject bar and the pin insertion hole.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ejiri into the teachings of Okoshi for the purpose of sealing water from the internal of the device.
Consider claim 11, as applied to claim 10 above, Okoshi, as modified by Ejiri, discloses wherein the first waterproof member is configured to contact an inner surface of the opening based on the tray body being inserted into the opening (read as the first water-sealing member 37 disposed to enclose the tray main body 30 after being inserted into the opening, figure 2, par [0054]-[0060] of Ejiri.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoshi et al. (US 20150072549 A1) in view of Lum et al. (US 20130148636 A1).
Consider claim 13, as applied to claim 1 above, Okoshi discloses the claimed invention above but does not specifically disclose wherein the housing comprises a conductive member comprising a conductive material, and the opening is formed through the conductive member.
Nonetheless, in related art, Lum discloses a wireless electronic device comprising housing 12, and the housing 12 comprising bezel 14 that formed from conductive material and having various ports including a SIM card port to authorize cellular telephone service, par [0024] and [0028].

Consider claim 19, as applied to claim 1 above, Okoshi discloses the claimed invention above but does not specifically disclose a display disposed to be viewable from the outside through at least a portion of the front cover in the internal space, wherein the housing comprises: a front cover; a rear cover facing a direction opposite the front cover; and a side surface enclosing the internal space between the front cover and the rear cover and comprising the opening
Nonetheless, in related art, Lum discloses a wireless electronic device comprising a display 16 disposed to be viewable from the outside through at least a portion of the front cover in the internal space, wherein the housing 12 comprises: a front cover; a rear cover facing a direction opposite the front cover (see figure 1); and the housing 12 comprising bezel 14 that formed from conductive material and having various ports including a SIM card port to authorize cellular telephone service, par [0024] and [0028].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lum into the teaching of Okoshi for the purpose of designing the device as mobile phone and thus provide the device with improved wireless communication capabilities (see par [0006] of Lum).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoshi et al. (US 20150072549 A1) in view of Lum et al. (US 20130148636 A1), and in further view of Hu et al. (US 20160072539 A1).
Consider claim 14, as applied to claim 13 above, Okoshi, as modified by Lum, discloses wherein the conductive member comprises a conductive portion segmented from a peripheral conductive member (see par [0039] of Lum) but does not specifically disclose wherein the conductive portion segmented from the peripheral conductive member through a pair of spaced non-conductive portions and the opening is disposed adjacent to any one non-conductive portion of the pair of non-conductive portions in the conductive portion.
Nonetheless, in related art, Hu discloses an electronic device 10 comprising at least 4 gaps (i.e. ceramic – nonconductive portions) near each of the 4 corners of the housing (see figure 1, par [0031]) to separate the conductive peripheral housing structures into the needed segments, and the segments of the conductive housing structures are used as antennas; the antennas would be located at opposing first and second ends of an elongated device housing, along one or more edges of a device housing, etc. figures 1 and 3, par [0028]-[0031].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hu into the teachings of Okoshi, which modified by Lum, for the purpose of utilizing non-conductive gaps to separate the conductive peripheral house structures into needed portions to function as antennas; for example, utilizing 4 non-conductive gaps and each near a corner of the housing as similar to Hu and the SIM tray opening will be between, and adjacent to, 2 non-conductive gaps no matter which side the SIM tray will be formed on.
claim 15, as applied to claim 14 above, Okoshi, as modified by Lum and Hu, discloses a wireless communication circuit disposed in the internal space of the electronic device and electrically connected to the conductive portion (read as the antennas (conductive peripheral structures) for are radiating signals and would be electrically connected to internal wireless units, figures 1 and 3, par [0028]-[0031] of Hu).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645